Citation Nr: 9928797	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left lower leg 
dermatitis.

2. Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1966 to March 1968 and 
from December 1990 to May 1991.  The veteran served in 
Vietnam from September 1966 to September 1967.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

Entitlement to service connection for residuals of a neck 
injury will be addressed in the Remand section of the 
decision.  


FINDING OF FACT

Competent medical evidence fails to demonstrate that the left 
lower leg dermatitis is related to military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left lower 
leg dermatitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Carbino v. Gober, 10 Vet. 
App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, for a service connection claim to be well-
grounded, a claimant must submit evidence of each of the 
following: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
asserted in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied sub nom. Epps v. West, 
141 L. Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Generally, the truthfulness of the 
evidence in support of a claim is presumed when determining 
whether it is well-grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King (Roderick) v. Brown, 5 Vet. App. 
19, 21 (1993).  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  38 U.S.C.A. 
§ 5107(a).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  38 U.S.C.A. § 5107(b); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

In essence, the veteran contends that the left lower leg 
dermatitis is related to his military service.  The veteran 
asserts that the leg condition flares up and down, and it 
disappears for a couple of years, but it "came back."  He 
asserted in an October 1993 statement that he believes 
[exposure to] Agent Orange caused the rash.  

Service medical records for the first period of service, 
March 1966 to March 1968, are silent as regards dermatitis of 
the skin or left lower leg.  The February 1968 Report of 
Medical Examination reflects that a tattoo was noted on the 
left arm.  The veteran attested above his signature on the 
Report of Medical Examination dated in February 1968 that 
there had been no change in his physical condition since his 
last final type medical examination on January 6, [**].  As 
noted above, the veteran was separated from service in March 
1968.  

Limited records in evidence for the second period of active 
duty, December 1990 to May 1991, are not germane to this 
claim.  

The Report of Medical History associated with the Report of 
Medical Examination dated in September 1992 for enlistment 
into the reserves reflects that the veteran had a skin rash 
on the left shin and had been taking cortisone topical for 20 
years.  The rash was evaluated as not disabling.  

Post service medical records are limited to VA treatment 
records.  An April 1992 Agent Orange examination reflects a 
history of exposure to Agent Orange in Vietnam by possibly 
eating contaminated food and water.  The veteran reported 
that the rash began in 1969 involving both lower legs, 
associated with local pruritus and burning.  He reported 
having been seen by several local doctors and treated with 
cortisone preparations with minimal improvement.  The rash 
resolved spontaneously in 1981 and has since exacerbated this 
past years involving the left leg pretibial area.  He was on 
no medications at that time.  The physical examination 
reflects that there was a 1 x 2 centimeter dry scaly rash in 
the left pretibial area.  Otherwise, the skin was of normal 
temperature, texture, and turgor.  Inter alia, the assessment 
included nummular eczema.  The plan was to prescribe 
Triamcinolone Cream for as needed and advise the veteran that 
his current health problems were not related to Agent Orange.  

A December 1992 entry reflects that the veteran complained of 
scaly lesions on his left shoulder and left shin of a few 
months duration.  The note reflects lesion left shoulder 
"?" [. . .] birthmark.  The examination reflects scaly 
lesion [. . .] left shoulder upper back - trapezius and scaly 
patchy lesion left shin.  The diagnoses included [. . .] left 
shoulder and atrophic dermatitis left shin.  

A VA general medical examination dated in April 1993 reflects 
that the veteran has had a chronic recurrent rash on both the 
anterior aspect of the right alternating with the left distal 
lower leg, mid portion of the right or left shin area.  He 
reported that the rash may last for many months, as long as 
several years.  The rash goes away for several years.  The 
examiner noted that, at the present time, the veteran had a 
dermatitis which was a thickened scaly 2-inch wide by 3-inch 
long rash or dermatitis over the anterior aspect of the left 
mid distal lower leg.  The veteran reported that it had been 
present for at least, off and on, for over 20 years.  It 
always comes back.  He used various types of Cortisone and 
Hydrocortisone cream which helped.  The diagnoses included 
inter alia chronic eczematous dermatitis of the left anterior 
distal lower leg recurrent.  

The Board acknowledges that the veteran has a skin rash on 
his left shin (leg) diagnosed as chronic eczematous 
dermatitis of the left anterior distal lower leg, recurrent.  
However, there is no clinical evidence of service incurrence 
or a medical nexus that relates the current condition to his 
military service.  The veteran's own statements comprise the 
evidence of record which relates the dermatitis to military 
service.  The veteran cannot meet his initial burden by 
relying on his own opinion as to medical matters.  With a 
claim such as this, where the determinative issue involves a 
medical diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107 (a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  While the veteran has reported that the 
dermatitis has been chronic since separating from his first 
period of service and that he has been evaluated for it, the 
veteran has failed to provide medical evidence to support 
this assertion.  Further, not one examining physician has 
established the required nexus to service.  In essence, there 
are 1) no records of treatment during service, 2) no records 
of treatment post service until 1992, and 3) there is no 
medical evidence establishing a nexus to service.  See 
Caluza, supra; Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  As the veteran's claim lacks competent evidence of 
incurrence and competent medical evidence of a nexus, or 
link, between the current eczematous dermatitis and active 
duty service, the claim for service connection is not 
plausible.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Therefore, 
this claim is not well-grounded and no further duty to assist 
attaches to this claim.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

The Board observes that the RO informed the veteran on 
multiple occasions of the evidence required to complete his 
application for service connection, specifically, in the 
August 1993 statement of the case, VA letters dated in May 
1993 and May 1998, as well as the June 1999 supplemental 
statement of the case.  

The Board notes that the veteran requested and received a 
copy of his service medical records from the NPRC.  In the 
October 1993 VA Form 9, the veteran asserted that [all of the 
records] were there except his Vietnam medical records.  The 
Board also notes that the RO in February 1997 requested that 
the veteran furnish evidence of treatment for his skin 
condition within one year of his discharge from service.  In 
May 1998, the RO informed the veteran that he could submit 
sound scientific evidence demonstrating that his skin rash 
was induced by Agent Orange exposure.  As of this date, the 
veteran has not complemented the records in evidence by 
submitting either type of evidence in support of that claim.

The Board views its previous discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
applications for service connection of a left lower leg 
dermatitis.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Service connection for left lower leg dermatitis is denied.


REMAND 

The VA has an obligation under 38 U.S.C.A. § 5103(a) (West 
1991) to advise the veteran of the evidence necessary to 
complete his application for VA benefits.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Turning to the claim for residuals of a neck injury, the 
National Archives and Records Administration (NARA) responded 
in March 1999 to a RO request for evidence regarding a 
helicopter accident while attached to C Battery, 2nd 
Battalion, 320th Artillery, 1st Brigade, 101st Airborne 
Division.  NARA reported that it had located daily journals, 
after action reports, and operational reports lessons learned 
files for the time period the veteran alleges to have 
sustained the neck injury.  The National Archives and Records 
Administration noted that a copy of these records could be 
purchased and attached the relevant instructions for doing 
so.  The Board notes that the letter is addressed to the VA 
but bears a salutation to the veteran.  It is unclear whether 
the RO informed the veteran of this correspondence.  
Nonetheless, 38 U.S.C.A. § 5106 (West 1991) provides that the 
head of any Federal department or agency shall provide such 
information to the Secretary as the Secretary may request for 
purposes of determining eligibility for or the amount of 
benefits, or verifying other information with respect 
thereto.  Counts v. Brown, 6 Vet. App. 473, 478 (1994).  In 
this regard, the Secretary is requesting that records from 
NARA be provided, without the assessment of a fee, for 
purposes of determining eligibility for benefits and 
verifying other information with respect thereto.  38 
U.S.C.A. § 5106.  

Once the records are obtained, the evidence of record must 
again be reviewed to determined whether the veteran's claim 
is ultimately well-grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theories of 
entitlement to service connection for his neck injury, the 
veteran still remains under an obligation to provide such 
evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should request from the 
National Archives and Records 
Administration copies of daily 
journals, after action reports, and 
operational reports lessons learned 
files for the period of September 1966 
to September 1967, specifically, early 
1967, when the veteran alleges to have 
sustained the neck injury while 
attached to C Battery, 2nd Battalion, 
320th Artillery, 1st Brigade, 101st 
Airborne Division (Airmobile).  The RO 
should also inform the veteran and his 
representative of the March 1999 
correspondence that was received from 
the National Archives and Records 
Administration.

2. Following the completion of the above 
development, the RO should make a 
specific determination, based upon the 
record, with respect to whether or not 
the veteran has presented a well-
grounded claim, with respect to the 
issue of entitlement to service 
connection for residuals of a neck 
injury.  Based on this determination, 
and if appropriate, see Morton v. 
West, 12 Vet. App. 477 (1999) (per 
curiam), the RO should accomplish any 
further indicated development.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a statement of the 
case containing the evidence and the 
law and regulations pertinent to his 
claim and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

